Citation Nr: 0939384	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-11 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion and degenerative changes of the cervical 
spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from November 1972 to October 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to increased evaluations for cervical spine and 
right ankle disabilities.  During the pendency of this 
appeal, the RO issued a September 2004 decision granting an 
increased, 10 percent evaluation for the Veteran's right 
ankle disability, effective from October 21, 2002.

The Veteran testified at a September 2006 personal hearing 
held before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The issues above have been recharacterized to better reflect 
the evidence and allegations of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board deeply regrets the additional delay caused 
by a further remand, such is necessary to fully comply with 
VA's duties to notify and assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Recent decisions by the Court of Appeals for 
Veterans Claims (the Court) and evidence obtained as a result 
of the prior remand require further development.

A claim for TDIU is properly inferred as part of a claim for 
increased evaluation when unemployability is raised as an 
issue.  TDIU is considered part and parcel of the perfected 
appeal for increased evaluation.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Here the Veteran has repeatedly stated that 
due to his service connected cervical spine and right ankle 
disabilities, he is unable to maintain employment.  Remand is 
required for the RO to properly develop and consider TDIU in 
the first instance, to include provision of notice under the 
VCAA and requesting necessary forms and information from the 
Veteran.

At the VA spine and joints examination in June 2009, 
conducted in response to the January 2007 Board remand, the 
Veteran indicated that he had been in receipt of Social 
Security Administration (SSA) disability payments since 2007.  
Once VA is put on notice that the Veteran is in receipt of 
SSA disability benefits, the VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Remand is required for the RO to take appropriate steps to 
obtain these SSA records.

The record indicates that the Veteran continues to receive 
treatment at VA facilities.  Updated treatment records should 
be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran fully compliant notice 
under the VCAA with respect to his claims 
for increased evaluation and TDIU, to 
include providing a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability.  
Notice should be consistent with the 
requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vasquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed. Cir. Sept. 
4, 2009).

2.  Take appropriate steps to obtain SSA 
records regarding the Veteran's reported 
award of disability benefits.

3.  Obtain updated VA treatment records 
from the VA medical centers in Tuscaloosa 
and Birmingham, Alabama, as well as all 
associated clinics and any other VA 
facility identified in the record or by 
the Veteran.

4.  Formally adjudicate the claim for 
TDIU.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

3.  Then, review the claims file to ensure 
that all the foregoing development has 
been completed and arrange for any 
additional development indicated.  Then, 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


